BOARD MEMBER CONTRACT I, , am in good moral character and good standing, and understand that as an Independent Member of the Board of Directors (“Board”) of L & L Energy, Inc., a publicly traded company under the symbol “LLEN” (“L&L” or the “Company”), I have a legal and ethical responsibility to ensure to the best of my abilities that the Company pursues its goals to enhance the value of shareholders (Mission of L&L). I believe in the Mission of the Company, and I will act responsibly and prudently as its steward. I will follow L&L’s Code of Ethics and all regulatory requirements. If I do not know the requirement, I will spend the necessary time and effort to learn them. I understand that my term as a Member of the Board is the earlier of one year or until the next annual shareholders’ meeting, at which my one year term expires and I will be subject to re-election. As an Independent Member, I may be appointed as Chair and/or member of Board Committees including but not limited to Nominations, Compensation, Audit and/or Clean Energy; and I will allocate my time and resources to ensure my contributions to the Committees and to the Chairman. I understand the current annual compensation for Members of the Board of Directors is US $40,000 (prorated if less than one year of service). If I serve as a Committee Chair an additional $5,000 annually will be paid to me, prorated. Payment will be made 80% in cash and 20% in stock for Independent Members and 50% in cash and 50% in stock for Non-Independent Members. Compensation is subject to change by the L&L Compensation Committee, and the Company will notify me of any changes. I agree that my responsibilities as a Member of the Board will include: 1.
